Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The amendment filed 7/16/21 has been entered. 
Claims 1, 4-11, 14-15 remain pending. 
The previous 35 USC 101 and 112 rejections are withdrawn due to the amendment. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: first and second liquid containing unit in claim 1, 11 control unit in claims 1, 4-7, 10-11, 14-15 and their dependents.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 11, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11, 15 are indefinite as the claims recite “with a pressurized liquid feed form the second liquid containing unit”. It is unclear if there is a typographical error in which “form” is meant to be “from” or if it is meant to be “forms” which yield two different interpretations of limitation. Additionally it is not clear from the claim what structure creates the pressurized feed. 
Claim 15 recites the limitation "the control unit" in the final paragraph.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-11, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over TANAKA (US 2014/0335608) as supplied on the IDS dated 1/10/19 in view of  KIYAMA (WO2015/025425), rejections herein based on US2016/0108350 as the English translation.
With respect to claim 1, 4-7, control unit is interpreted under 35 USC 112f as described above to be a computer as stated in the instant specification 0019. TANAKA discloses a cell culture kit comprising culture container (first liquid containing unit), a first medium storage container (second liquid containing unit) and a second medium storage container (receptacle) with a tube pump between a first medium storage container and the culture container, a connecting tube (first supply pipe) connected to the culture container and second medium storage container (receptacle) through the tube pump, and a connecting tube connecting the first medium storage container and  second medium storage container (second supply pipe)(0094-0097, Fig 3). TANAKA discloses the medium storage container has a port and valve 
With respect to claims 8-9 TANAKA does not explicitly disclose the claimed containing units are bottles. However, KIYAMA does disclose bottles (0063-75, fig 5) but does not explicitly disclose the claimed sizes or shapes of the bottles. However, it would have been an obvious matter of design choice to choose any desirable sizes or shapes, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art and the shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive 
With respect to claim 10, KIYAMA further discloses liquid level sensors that output information to the system control unit to control the pump (0068, 0073, 0083) and that the sensor can be a pressure sensor or a strain sensor (0058) but does not explicitly disclose the sensors are weight sensors. However, it would have been obvious to one of ordinary skill in the art to substitute the sensors of KIYAMA with weight sensors as disclosed are known in the art, because doing so would have resulted in the substitution of art recognized for the same intended purpose of measuring the quantity of mass in a container (see also MPEP Section 2144.07).
With respect to claim 11, 14, TANAKA discloses a cell culture kit comprising culture container, a first medium storage container (first liquid containing unit) and a second medium storage container (second liquid containing unit) with a tube pump between a first medium storage container and the second, a connecting tube (first supply pipe) connected to the culture container and first medium storage container through the pump, and a connecting tube connecting the second medium storage container and  culture container (second supply pipe)(0094-0097, Fig 3) in which the culture container is provided in an incubator (thermostat) (0110). It is noted control unit is interpreted under 35 USC 112f as described above to be a computer as stated in the instant specification 0019. TANAKA discloses that each tube is provided with a valve so that transfer of the culture medium or the like in each tube can be controlled (0073, Fig 3) but does not explicitly disclose a control unit that controls the pump and valves (liquid feed device). TANAKA discloses the medium storage container has a port and valve for filling (0044) and that a gas is dissolved into the medium (gas introducing valve into second liquid containing unit) connected between the medium storage units (0010, 0043) and that each 
With respect to claim 15, TANAKA discloses a culture method that performs cell culture using a cell culture kit comprising culture container (first liquid containing unit), a first and second medium storage container (first and second liquid containing unit) with a tube pump between a first medium storage container and the second medium storage container, a connecting tube (first supply pipe) that supplies the first liquid to the culture container through the pump, and a connecting tube connecting the culture container and  second medium storage container (second supply pipe) for supplying a second liquid (0094-0103, Fig 3) in which the culture container is provided in an incubator (thermostat) (0110). TANAKA does not explicitly disclose two gas introducing valves located at two distinct places in the system, a branching point on the supply pipe or a control unit that controls the pump and valves in the claimed .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-11, and 14-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE B HENKEL whose telephone number is (571)270-5505. The examiner can normally be reached M-Th 11-7 EST, Alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 



/DANIELLE B HENKEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/William H. Beisner/Primary Examiner, Art Unit 1799